411 F.2d 1017
UNITED STATES of America, Plaintiff and Appellee,v.George LEE, Appellant.
No. 23042.
United States Court of Appeals Ninth Circuit.
May 2, 1969.Rehearing Denied June 9, 1969.

John Hansler (argued), of Comfort, Dolack, Hansler & Billett, Tacoma, Wash., for appellant.
J. S. Obenour (argued), Asst. U.S. Atty., Eugene G. Cushing, U.S. Atty., Tacoma, Wash., for appellee.
Before CHAMBERS and KOELSCH, Circuit Judges, and SOLOMON, District judge.
DECISION.
PER CURIAM:


1
The judgment of conviction is affirmed.  We find the objection to the information not well taken.  Likewise, we find the objection based upon Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694, 10 A.L.R. 3d 974, insubstantial.  At the critical time Lee was not in custody and there was no restraint or threat to take him into custody.  Further, we find on the record here no error in the receiving of evidence or in the instructions.